Exhibit 10.02

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

il2m INTERNATIONAL CORP.

PROMISSORY NOTE

 

$515,600.00 USD May 11, 2015   Burbank, California

 

WHEREAS TSASA Holding Inc., a Canadian Federal corporation ("TSASA Holding")
issued that certain promissory note in the principal amount of $515.600.00 dated
March 27, 2014 ( the "TSASA-Sure Investment Note") to Sure Investment Group
limited (the "Sure Investment"), evidencing those amounts loaned by Sure
Investment to TSASA Holdings; 

 

WHEREAS TSASA Holdings subsequently further loaned the $515,600.00 received from
Sure Investment to il2m International Corp., a Nevada corporation (the
"Issuer"), as evidenced in that certain convertible promissory note issued by
il2m International Corp., a corporation organized under the laws of the State of
Nevada ("il2m International") to TSASA Holdings in the principal amount of
$515,600.00 dated March 26, 2014 (the "il2m International Convertible Note");

 

WHEREAS Sure Investment has waived the Original TSASA Note and released TSASA
Holdings from any and all obligations under the TSASA-Sure Investment Note;

  

WHEREAS TSASA Holdings has waived the il2m International Convertible Note and
released il2m International from any and all obligations under the il2m
International Convertible Note;

 



 

 

 

WHEREAS il2m International desires to enter into a new promissory note directly
with Sure Investment in the aggregate principal amount of $515,600.00 (the "New
Note") as evidenced below.

 

1. Principal and Interest.

 

1.1 The Company for value received, hereby promises to pay to the order of Sure
Investment (now known as the "Holder"), the sum of Five Hundred Fifteen Six
Hundred Dollars ($515,600.00), which amount represents the amounts previously
advanced by the Holder, through TSASA Holdings, to the Company on approximately
March 27, 2014 for working capital purposes (which amounts had originally been
loaned to TSASA from Sure Investment and as reflected on the Company’s records
and its financial statements as due and owing to Holder at the time and in the
manner hereinafter provided).

 

The Holder has waived any and all rights to the il2m International Convertible
Note which provided the right of Sure Investment and/or TSASA Holdings to elect
to convert the principal due and owing into shares of common stock of the
Company.

 

1.2 This Promissory Note (the "Note") shall not bear any interest from the date
of issuance of this Note. This Note shall be payable upon demand ("Demand
Date"). Upon the Demand Date, all principal shall be payable by the Company upon
demand made by the Holder.

 

1.3 Upon payment in full of the principal hereof, this Note shall be surrendered
to the Company for cancellation.

 

1.4 The principal of this Note shall be payable at the principal office of the
Company and shall be forwarded to the address of the Holder hereof as such
Holder shall from time to time designate.

 

2. Attorney's Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal payable
hereunder, reasonable attorneys' fees and costs incurred by the Holder.

 

3. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Holder as follows:

 

(a) Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Note and the performance of all
obligations of the Company hereunder has been taken, and this Note constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 



-2-

 

 

(b) Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company's valid execution, delivery or performance of this Note except any
notices required to be filed with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended (the "1933 Act"), or such
filings as may be required under applicable state securities laws, which, if
applicable, will be timely filed within the applicable periods therefor.

 

(c) No Violation. The execution, delivery and performance by the Company of this
Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

 

4. Representations and Covenants of the Holder. The Company has entered into
this Note in reliance upon the following representations and covenants of the
Holder:

 

(a) Investment Purpose. This Note is acquired for investment and not with a view
to the sale or distribution of any part thereof, and the Holder has no present
intention of selling or engaging in any public distribution of the same except
pursuant to a registration or exemption.

 

(b) Private Issue. The Holder understands (i) that this Note is not registered
under the 1933 Act or qualified under applicable state securities laws, and
(ii) that the Company is relying on an exemption from registration predicated on
the representations set forth in this Section 4.

 

(c) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

 

(d) Risk of No Registration. The Holder understands that any sale of the Note
which might be made by it in reliance upon Rule 144 under the Securities Act of
1933 Act, as amended, may be made only in accordance with the terms and
conditions of that Rule.

 

5. Assignment. Subject to the restrictions on transfer described in Section 8
below, the rights and obligations of the Company and the Holder shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.

 



-3-

 

 

6. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.

 

7. Transfer of This Note. With respect to any offer, sale or other disposition
of this Note, the Holder will give written notice to the Company prior thereto,
describing briefly the manner thereof. Unless the Company reasonably determines
that such transfer would violate applicable securities laws, or that such
transfer would adversely affect the Company's ability to account for future
transactions to which it is a party as a pooling of interests, and notifies the
Holder thereof within five (5) business days after receiving notice of the
transfer, the Holder may effect such transfer. The Note thus transferred shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with the 1933 Act, unless in the opinion of counsel for the
Company such legend is not required in order to ensure compliance with the 1933
Act. The Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions.

 

8. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:

 

If to Holder:

Sure Investment Group Limited

__________________

__________________

 

If to Company:

Il2m International Corp.

3500 West Olive Avenue

Suite 810

Burbank, California 91505

 

Each of the above addressees may change its address for purposes of this Section
by giving to the other addressee notice of such new address in conformance with
this Section.

 

9. Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the State of Nevada, without regard to the conflicts
of laws provisions thereof.

 

10. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

11. Waiver by the Company. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 



-4-

 

 

12. Delays. No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.

 

13. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.

 

14. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.

 

IN WITNESS WHEREOF, il2m International Corp. has caused this Note to be executed
in its corporate name and this Note to be dated, issued and delivered, all on
the date first above written.

 

  il2m INTERNATIONAL CORP.         Date: May __, 2015   By       President

 

  HOLDER       SURE INVESTMENT GROUP LIMITED       Date: May __, 2014 By:      
President

 

 

 

-5-



 

